Case o-2U0-/00/2-reg VOC 40 Filed Vofl2icQO Entered Os/l2/2U Lois4i ly

LESTER & ASSOCIATES, P.c.,

Attorneys at Law
600 Old Country Road, Suite 229
Garden City, New York 11530
Telephone (516) 357-919}
Facsimile (516) 357-9281
rlester@rlesterlaw.com

Roy J. Lester* "ALSO ADMITTED INCA _

GABRIEL R, KORINMAN
JOHN D, SCHERER
SEUNG WOO LEE

PETER K. KAMRAN, OF COUNSET,
MARK I. MASINI, OF COUNSEL
Match 12, 2020

The Honorable Robert E. Grossman
United States Bankruptcy Court
290 Federal Plaza, P.O. Box 9013
Central Islip, New York 11722

Via ECF

Re: — Jeffrey Zysberg, Chapter 13 Case No. 20-70072
Dear Honorable Sir:

Please allow this letter to serve as a withdrawal of our firm’s administrative Proof of Claim
(POC #16) which was filed in error in this case,

Thank you and if you have any questions, please do not hesitate to contact me.

Very truly yours,

/s! Peter K. Kamran
Peter K. Kamran

ce: (Via First Class Mail)
Michael J. Macco, Trustee

2950 Express Drive South, Ste 109
Islandia, NY 11749

US Trustee’s Office
560 Federal Plaza, Room 563
Central Islip, NY 11722
